Citation Nr: 1515892	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-10 715	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 2012 Board decision that denied service connection for bilateral hearing loss.


REPRESENTATION

Moving party represented by:  Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran, who is the moving party, had active duty service in the U.S. Marine Corps from February 1961 to February 1964. 

The moving party seeks revision or reversal of the May 2012 Board of Veterans' Appeals (Board) decision on the grounds of clear and unmistakable error, to the extent the Board decision denied service connection for bilateral hearing loss.  This case comes before the Board by way of May 2012 and July 2012 motions for clear and unmistakable error by the moving party.    

In the May 2012 Board decision, the Board denied the Veteran's service connection claim for bilateral hearing loss.  The Veteran followed by filing a May 2012 motion for reconsideration of the Board decision.  However, the Deputy Vice-Chairman of the Board denied the Veteran's motion for reconsideration in June 2012.  See 38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1000, 20.1001 (2014).  This prior motion for reconsideration is considered separate from a motion for revision on the basis of clear and unmistakable error, the issue currently on appeal.  See 38 C.F.R. § 20.1404(e).  The motion for reconsideration is no longer at issue at this time.  

It appears the Veteran also appealed the Board's decision to deny service connection to the United States Court of Appeals for Veterans Claims (Court).  However, in an Order dated May 24, 2012, the Veteran moved to dismiss his appeal to the Court.  The Court complied and dismissed the appeal.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  In a final May 2012 Board decision, the Board denied service connection for bilateral hearing loss.  

2.  The moving party has not established, without debate, that the correct facts, as they were then known, were not before the Board in May 2012; that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.


CONCLUSION OF LAW

The May 2012 Board decision does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With regard to the clear and unmistakable error issue on appeal, the VCAA and its implementing regulations are not applicable to claims alleging clear and unmistakable error in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, no further discussion of the duty to notify and assist is warranted for the clear and unmistakable error issue on appeal.  

II.  Clear and Unmistakable Error

The Board previously determined in a May 2012 Board decision that service connection for bilateral hearing loss was not warranted.  The Board concluded that the evidence of record, including a January 2010 VA audiology examination with a September 2011 addendum, showed that it was not at least as likely as not that the Veteran's current hearing loss is related to his service.  The Board noted that the only audiological opinion of record indicates a lack of a relationship between the Veteran's hearing loss and exposure to military noise and that was no evidence of hearing loss during the Veteran's period of active service and no evidence of a significant threshold shift during service.  The Board acknowledged the Veteran's allegation that his hearing loss was caused by military noise exposure, but found that the Veteran lacked the requisite expertise to provide a probative opinion regarding the etiology of hearing loss that was first documented many years after service.  Moreover, the Board emphasized that aside from a mild hearing loss at 500 Hertz in the left ear which was first documented post-service in 1980, the first evidence of diagnosed hearing loss was in October 2001, nearly 40 years after the Veteran's separation from service.

The Board added that although the Veteran does not have to meet the definition of hearing loss disability under 38 C.F.R.  § 3.385 during service according to Hensley v. Brown, 5 Vet. App. 155 (1993), there is still a need to establish a nexus between a subsequently developed hearing loss disability and military service, including noise exposure.  In the instant case, the Board found that the evidence of record did not support a nexus between the noise exposure and the Veteran's hearing loss, noting that merely asserting that a Veteran was exposed to noise in service does not establish a nexus between military service and a hearing loss disability that developed many years later.  With regard to lay evidence, the Board acknowledged that the Veteran is competent to testify that he was exposed to loud noises in service and that he began to have trouble hearing in service.  However, the Board found that his testimony and contentions in this regard were not credible.  The Board pointed out that when the Veteran sought private treatment for his hearing loss in October 2001, he specifically denied any history of acoustic trauma.

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  However, a final Board decision may be revised or reversed on grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2014).  Motions for review of prior Board decisions on the grounds of clear and unmistakable error are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes clear and unmistakable error, an undebatable, outcome- determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time (or constructively known at the time), were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a motion to revise a Board decision due to clear and unmistakable error.  38 C.F.R. § 20.1411(a).  

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation which was previously correctly applied.  38 C.F.R. § 20.1403(d), (e).

Review for clear and unmistakable error in a prior Board decision must be based on the evidence and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  No new evidence will be considered in connection with the disposition of the clear and unmistakable error motion.  38 C.F.R. § 20.1405(b).  

A motion for revision of a decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  A request for revision of a Board decision based on clear and unmistakable error may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).  See Disabled American Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1605 (2001) (invalidating the provision of 38 C.F.R. § 20.1404(b) that required that a motion be denied if the pleading requirements of that section were not met).

The Veteran has raised the issue of whether there was clear and unmistakable error in the May 2012 Board decision, which denied service connection for bilateral hearing loss.  His primary contention is that, based on the evidence of record and the law in effect in 2012, the RO should have granted service connection for bilateral hearing loss.  His arguments allege that the correct facts known at the time or constructively known at the time were not before the Board, and the law was incorrectly applied.   In particular, he believes the Board failed to consider evidence of record showing that his hearing acuity declined during his active service, even though it did not meet the standards of section 3.385 hearing loss disability at that time.  In other words, the Board did not properly consider the decrease in auditory shifts in pure tone thresholds noted in the service treatment records.  Also, the Board failed to consider that there were no post-service intercurrent causes to explain the development of his current hearing loss.  In addition, he states that the law was incorrectly applied in that the Board did not properly address that service connection for hearing loss may be granted when diagnosed after discharge if all of the evidence establishes that the disease was incurred in service per 38 C.F.R. § 3.303(d) and Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  He adds that the result would have been manifestly different but for the Board's errors of fact and law.  See May 2012 and July 2012 motions for clear and unmistakable error.  

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a clear and unmistakable error claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  At the outset, the Board concludes the May 2012 and July 2012 motions for clear and unmistakable error meet the filing and pleading requirements.  See 38 C.F.R. §§ 20.1400(a), 20.1404(a), (b); Simmons, 17 Vet. App. at 114.  Therefore, since the May 2012 and July 2012 motions for clear and unmistakable error are clear and specific, the claim will be adjudicated on the merits.

At the time of the May 2012 Board decision, applicable VA law provided that
service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d) (2011).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

At the time of the May 2012 Board decision, applicable VA law provided that where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.309(a) (2011).  Service connection for certain enumerated diseases, such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).

At the time of the May 2012 Board decision, applicable VA law provided that, according to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

At the time of the May 2012 Board decision, applicable VA law provided that a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of probative evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board finds no clear and unmistakable error in the May 2012 Board decision.  That is, the moving party has failed to demonstrate any error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Contrary to the moving party's assertions, a review of the findings in the May 2012 Board decision does not reveal that the either the correct facts, as they were known at the time (or constructively known at the time), were not before the Board, or that the statutory or regulatory provisions extant in 2012 were incorrectly applied.  Id.  

With regard to the issue of whether the correct facts were before the Board in May 2012, the moving party alleges that 1) the Board did not properly consider the decrease in auditory shifts in pure tone thresholds noted in the service treatment records, and 2) the Board failed to consider that there were no post-service intercurrent causes to explain the development of his current hearing loss.  To the contrary, however, a review of the May 2012 Board decision indicates that the Board considered the decrease in auditory shifts in pure tone thresholds, but noted that the September 2011 VA audiology examiner opined that there was no evidence of a significant threshold shift (a shift of 15 decibels or greater at 1000 through 4000 Hertz or a shift of 10 decibels or greater in the average across 2000 to 4000 Hertz ).  Therefore, on this matter, the moving party's allegation that the Board failed to consider relevant facts is incorrect.  See 38 C.F.R. § 20.1403(a); Luallen, 8 Vet. App. at 95.  

Additionally, a review of the May 2012 Board decision confirms that the Board failed to explicitly discuss the issue of post-service intercurrent causes for the Veteran's hearing loss.  Regardless, even if the Board were to accept the premise that an error occurred by the Board in May 2012 by not adequately considering evidence regarding intercurrent causes, it is not absolutely clear that a different result would have ensued if not for that alleged error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  In other words, it is not undebatable that the overall outcome of the claim would have been manifestly different but for any error.  See Fugo, 6 Vet. App. at 43-44.  Reasonable minds could have differed as to whether the evidence and law in May 2012 entitled the Veteran service connection for bilateral hearing loss.  The Veteran did not submit any favorable nexus opinion of record at the time of the May 2012 Board decision.  Therefore, any error is not clear and unmistakable in this case.  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different if the fact would have been considered.  See id. The standard is not whether it is reasonable to conclude that the outcome would have been different.  See id. at 442.

With regard to the issue of whether the correct facts were before the Board in May 2012, the moving party also has submitted a private ENT opinion dated May 14, 2012, which is dated after the Board decision at issue.  This private opinion indicated there was a nexus between the Veteran's current hearing loss and his military noise exposure as well as evidence of a decline in hearing acuity during service upon review of the in-service audiology examinations.  But review for clear and unmistakable error in a prior Board decision must be based on the record that existed when that decision was made.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  38 C.F.R. § 20.1403(b)(1); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Therefore, the Board may not consider this private ENT opinion in its clear and unmistakable error analysis.  

The moving party also alleges that the Board was arbitrary and false in its assessment of the Veteran's credibility on the existence of in-service acoustic trauma.  The moving party cites an earlier October 2009 remand in which the Board stated that the Veteran had credibly testified as to the existence of in-service acoustic trauma.  The moving party's argument is flawed in a number of respects.  

First, VA law provides that a Board remand is in the nature of a preliminary order and does constitute a final decision of the Board.  38 C.F.R. § 20.1100(b).  Therefore, a credibility determination in a Board remand order does not constitute a decision of the Board on the merits of the appeal.  

Second, VA law also provides that the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the Board was only following its duty to weigh the credibility of the evidence in the May 2012 Board decision.

Third, the Veteran's disagreement with the Board's credibility determination and general interpretation of the evidence of record in May 2012 constitutes a mere disagreement with how the Board evaluated or weighed the facts, and is therefore inadequate for a finding of clear and unmistakable error.  38 C.F.R. § 20.1403(d).  The Veteran essentially argues that the Board should have given greater weight to certain lay testimony.  However, reasonable minds could have differed in May 2012 regarding the weight to assign the favorable and unfavorable evidence of record on the issue of the credibility of in-service acoustic trauma.  The Board pointed out that in an October 2001 private treatment record, the Veteran specifically denied any history of acoustic trauma.  
  
With regard to the issue of whether the law was correctly applied, the moving party contends that the law was incorrectly applied in that the Board did not properly address that service connection for hearing loss may be granted when diagnosed after discharge if all of the evidence establishes that the disease was incurred in service per 38 C.F.R. § 3.303(d) and Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  However, a review of the May 2012 Board decision reveals that the Board listed and considered both 38 C.F.R. § 3.303(d) and Hensley, supra.  Moreover, a review of the May 2012 Board decision does not show that the statutory or regulatory provisions extant at that time were incorrectly applied.  38 C.F.R. § 20.1403(a).  The Board reflected that the Hensley case's holding that in-service hearing loss under 38 C.F.R. § 3.385 need not be present, does not "eliminate the need to establish a nexus between a subsequently developed hearing loss disability and military service."  The Board went on to state that the evidence did not demonstrate a nexus.  Therefore, although the moving party disagrees with the legal conclusion the Board reached, this is not equivalent to misapplication of the law.  See 38 C.F.R. § 20.1403(a).  

In conclusion, reasonable minds could have differed as to whether the evidence and law in May 2012 entitled the Veteran to service connection for bilateral hearing loss.  38 C.F.R. § 20.1403(a).  In light of the above, the Board must conclude that the moving party has not established, without debate, that the correct facts, as they were then known, were not before the Board in May 2012; that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.  38 C.F.R. § 20.1403(a), (c).  The moving party has not demonstrated grounds for revision or reversal of a Board decision on the basis of clear and unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411.  There being no other allegations of fact or law, this motion is denied.


ORDER

The appeal as to whether there was CUE in a May 2012 Board decision that denied entitlement to service connection for bilateral hearing loss is denied.



                       ____________________________________________
	K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



